Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (i) Teachers Insurance and Annuity Association of America College Retirement Equities Fund 730 Third Avenue New York, New York 10017-3206 (212) 490-9000 (800) 842-2733 Jonathan Feigelson Senior Vice President and General Counsel (212) 916-4344 (212) 916-6319 Fax jfeigelson@tiaa-cref.org August 4, 2010 The Board of Trustees TIAA-CREF Funds 730 Third Avenue New York, New York 10017-3206 Ladies and Gentlemen: This opinion is furnished in connection with the filing by TIAA-CREF Funds (the Trust) of Post-Effective Amendment No. 35 to the Registration Statement (File Nos. 333-76651 and 811-09301) on Form N-1A (Registration Statement) covering an indefinite amount of securities in the form of shares in each series of the Trust (the Shares). I have examined, or caused to be examined, the Certificate of Trust, Declaration of Trust and other corporate records of the Trust, a good standing certificate, dated as of a recent date from the Secretary of State of the State of Delaware, and the relevant statutes and regulations of the State of Delaware. My opinion in paragraph 1 with regard to valid existence in the State of Delaware is based solely on the certification by the Secretary of State of Delaware of the Certificate of Trust and good standing certificate. On the basis of such examination, and subject to the qualifications and assumptions herein, it is my opinion that: 1.
